Exhibit 10.9

AMENDMENT NO. 1 TO EMPLOYEEMENT AGREEMENT AND

WAIVER OF GOOD REASON TERMINATION ELECTION

WHEREAS, C&J Energy Services, Ltd. (formerly Nabors Redline Ltd.), a Bermuda
exempted company (the “Company”), and James H. Prestidge, Jr. (“Executive”) are
parties to that certain Employment Agreement (the “Employment Agreement”) dated
as of September 26, 2014 and effective as of March 24, 2015; and

WHEREAS, the definition of “Good Reason” in Section 1.1(j) of the Employment
Agreement includes in subsections (i) “any material reduction in Executive’s
authority and responsibility” and (iii) “a reduction in Executive’s then
effective Base Salary;”

WHEREAS, under Section 4.1(b) of the Employment Agreement, the Executive may
termination Executive’s employment for Good Reason;

WHEREAS, under Section 4.3(b) of the Employment Agreement, if the Executive
terminates the Employment Agreement for Good Reason, the Executive is entitled
to receive (i) payment of the Accrued Obligation (as defined in the Employment
Agreement) and any unreimbursed business expenses and (ii) subject to the
satisfaction of any applicable performance targets, as defined in Section 3.3 of
the Employment Agreement, any of the Executive’s unpaid bonuses with respect to
a previous calendar year completed prior to the date of the Executive’s
termination (without regard to any requirement that Executive remain employed
through the date of termination of such bonuses). In addition, in return for a
release as defined in the Employment Agreement, the Executive would also receive
(i) a payment of the annual bonus, as defined in the Employment Agreement, for
the calendar year during which Executive’s employment is terminated, determined
based on actual results and paid at the same time such bonus is paid to active
executives; (ii) full vesting, without proration, of any and all long-term



--------------------------------------------------------------------------------

equity compensation awards granted to the Executive by the Company or its
subsidiaries under any plan not previously vested, with any unexercised options
as of the date of termination remaining exercisable for the full term thereof
(subject to compliance with Section 162(m) of the Code as stated in the
Employment Agreement); (iii) a lump sum payment of an amount equal to two
(2) times the sum of (A) the annualized rate of Executive’s Base Salary, as
defined in the Employment Agreement, as in effect on the date of the termination
of Executive’s employment and (B) payment of Executive’s target annual bonus for
the calendar year in which the date of termination occurs; and (iv) a lump sum
payment of any amount equal to all Consolidated Omnibus Budget Reconciliation
Act of 1985 as amended (COBRA) premiums that would be payable during the period
beginning the date of termination of employment and ending on the date that is
18 months after the date of termination of employment subject to the additional
provisions in the Employment Agreement;

WHEREAS, pursuant to Section 10.2 of the Employment Agreement, the Employment
Agreement may be amended by a written document signed by both parties;

WHEREAS, the Company has provided to Executive this Amendment No. 1 to
Employment Agreement and Waiver of Good Reason Termination Election (the
“Amendment”) for purposes of amending or otherwise modifying the terms and
conditions of Executive’s employment with the Company pursuant to the Employment
Agreement;

WHEREAS, the Company has notified Executive that (i) Executive will no longer
have authority or responsibility for certain matters, including the Company’s
procurement and QHSE divisions, which will result in many of his direct reports
being reassigned and (ii) Executive’s Base Salary, as defined in the Agreement,
will be reduced in line with the reduction in responsibilities, which in turn
impacts certain other of Executive’s defined rights and benefits under the
Employment Agreement; and

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, the Company has further notified Executive that Executive’s Base
Salary, as reduced by this Amendment, will continue to be further reduced by
10%, in line with the salary reductions previously implemented by the Company
and continuing in effect as of the date hereof.

NOW, THEREFORE, pursuant to the terms of this Amendment, and in consideration of
the mutual promises and covenants contained herein, Executive and the Company
each agree to the amendment and/or modification of certain terms and conditions
of Executive’s employment with the Company, and waives certain defined rights,
pursuant to the Employment Agreement, effective as of September 2, 2016, as
stated herein:

1. The first sentence of Section 3.2 of the Employment Agreement is hereby
amended to read as follows: “As compensation for services rendered under this
Agreement, Executive shall be entitled to receive from the Company a minimum
annualized base salary (before tax withholdings and other deductions) of
$270,000 (“Base Salary”).”

2. But for the purposes stated in Section 5 of this Amendment, Executive
understands, acknowledges and agrees to an additional 10% reduction in Base
Salary.

3. The first sentence of Section 3.3(a) of the Employment Agreement is hereby
amended to read as follows: “Executive shall be eligible to receive an annual
bonus (“Annual Bonus”) for each full calendar year beginning on or after
January 1, 2015 that he is employed with the Company during the Term (each such
calendar year, a “Bonus Year”) in which the Company achieves certain targets as
set forth by the Compensation Committee of the Board (the “Compensation
Committee”), and the target amount of such bonus shall (assuming all

 

- 3 -



--------------------------------------------------------------------------------

performance targets are met or exceeded) be 100% of Executive’s Base Salary for
the applicable Bonus Year; provided that Executive shall not be entitled to an
Annual Bonus for any Bonus Year, unless the Compensation Committee determines
otherwise, in which the Company does not achieve such targets, as determined by
the Compensation Committee; and provided further, that Executive shall not be
entitled to any Annual Bonus if Executive’s employment is terminated by the
Company for Cause prior to the date of payment of such Annual Bonus and, subject
to the exceptions set forth in Sections 4.3(b)(ii), 4.3(b)(1), 4.3(c)(ii),
4.3(c)(1), 4.3(d)(ii) and 4.3(e)(iii) Executive shall not be entitled to any
Annual Bonus if Executive is not employed by the Company on the date the
Compensation Committee determines annual bonuses for executive officers of the
Company.”

4. Executive understands, acknowledges and agrees that the reduction in
Executive’s Base Salary pursuant to Section 1 of this Amendment results in a
reduced “Base Salary” for all purposes, terms and provisions under the
Employment Agreement.

5. Executive understands, acknowledges and agrees that the stated additional 10%
reduction in Executive’s Base Salary pursuant to Section 2 of this Amendment
does not result in a reduced “Base Salary” for purposes of the following
Sections of the Employment Agreement:

 

  A. Section 3.3(a) regarding the level of the “Annual Bonus;”

 

  B. Section 3.5 regarding the amount of equity incentives; and

 

  C. Section 4.3 regarding the amount of the Company’s severance obligation to
Executive upon certain termination events.

6. In relation to each of the reduction in Executive’s authority and
responsibility, reduction in Executive’s Base Salary pursuant to Section 1 of
this Amendment, and/or the additional 10% reduction in Executive’s Base Salary
pursuant to Section 2 of this Amendment:

 

  A. Executive expressly waives Executive’s right to claim that such reductions,
individually or collectively, constitute Good Reason as defined in the
Employment Agreement;

 

- 4 -



--------------------------------------------------------------------------------

  B. Executive expressly waives Executive’s right to terminate Executive’s
employment under the Employment Agreement on the basis of such reductions,
individually or collectively, and claim that such termination is one for Good
Reason under the Employment Agreement; and

 

  C. Executive expressly waives any rights and/or benefits Executive would
receive in the case of a termination for Good Reason under the Employment
Agreement and as stated in the Employment Agreement under Section 4.3(b).

7. Executive understands, acknowledges and agrees that by this Amendment,
Executive is waiving existing rights and benefits under the Employment
Agreement, specifically including (but not limited to) the provision concerning
Good Reason termination, and benefits upon such Good Reason termination under
the Employment Agreement.

8. Executive understands, acknowledges and agrees that Executive has actual
knowledge of the terms and conditions of Executive’s employment with the Company
and the existence of the right and benefits pursuant to the Employment Agreement
being waived by this Amendment;

9. Executive understands, acknowledges and agrees that Executive has the actual
intent to amend and/or modify certain defined terms and conditions of
Executive’s employment with the Company, and relinquish the rights and benefits,
pursuant to the Employment Agreement as stated in this Amendment.

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment dated
effective as of September 2, 2016.

 

C&J ENERGY SERVICES LTD.

/s/ Donald J. Gawick

Donald J. Gawick President and Chief Executive Officer EXECUTIVE

/s/ James H. Prestidge, Jr.

James H. Prestidge, Jr.

 

- 5 -